 


109 HR 3048 IH: To require the Secretary of the Treasury to retain indefinitely records (including images) of redeemed savings bonds.
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3048 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require the Secretary of the Treasury to retain indefinitely records (including images) of redeemed savings bonds. 
 
 
1.Retention of records (including images) of redeemed savings bonds 
(a)In generalSubchapter II of chapter 31 of title 31, United States Code, is amended by adding at the end the following new section: 
 
3131.Retention of records of redeemed bondsThe Secretary of the Treasury shall retain the records of each bond redeemed under this chapter, including the image of the front and back of each such bond, indefinitely. This information may be stored electronically.. 
(b)Clerical amendmentThe analysis for subchapter II of chapter 31 of title 31 of such Code is amended by adding at the end the following new item: 
 

Sec. 3131. Retention of records of redeemed bonds . 
(c) Effective dateThe amendments made by this section shall apply with respect to any obligation redeemed under chapter 31, United States Code, the image of which has not been destroyed as of the date of the enactment of this Act.  
 
